--------------------------------------------------------------------------------

EXHIBIT 10.17
 
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this "Amendment"), dated
as of May 11, 2006, is made by and between IWC SERVICES, LLC, a Texas limited
liability company ("Borrower") and WELLS FARGO BANK, National Association
("Lender"), acting through its WELLS FARGO BUSINESS CREDIT operating division.


RECITALS


Borrower, Boots & Coots International Well Control, Inc. ("BNC") and Lender are
parties to the Credit and Security Agreement dated as of March 3, 2006 (the
"Credit Agreement").


Borrower has requested that certain amendments and waivers be made to the Credit
Agreement, which Lender is willing to make pursuant to the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.    Consent to Assignment of Certain Intellectual Property Rights.  As of the
Effective Date, Lender consents to HWCES' execution and delivery of the
Assignment, identical in form and content to Exhibit A attached hereto (the
"HWCES Assignment"), notwithstanding any limitation in the Credit Agreement
regarding a Credit Party's disposition of assets (including, without limitation,
any notification requirement or other restriction under Sections 6.1(m) or 6.17
of the Credit Agreement). To the extent that Lender's lien securing the
Obligations now encumbers the Intellectual Property Rights to be transferred
pursuant to the HWCES Assignment, Lender agrees that its lien and security
interest shall be released there from as of the Effective Date.


2.    Amendment to Section 6.8 of the Credit Agreement.  As of the Effective
Date, Section 6.8 of the Credit Agreement shall be amended and restated, in its
entirety, to read as follows:


Salaries. BNC and Borrower will not, and will not permit any other Credit Party
to, pay excessive or unreasonable salaries, bonuses, royalties, license fees,
commissions, consultant fees or other compensation; or increase the salary,
bonus, commissions, consultant fees or other compensation of any Director,
Officer or consultant, or any member of their respective families, either
individually or for all such Persons in the aggregate, if such increase would
have or could be reasonably expected to have a Material Adverse Effect.


--------------------------------------------------------------------------------



3.    Amendment to Article V of the Credit Agreement.  As of the Effective Date,
Section 5.24 shall be added to the end of Article V of the Credit Agreement to
read as follows:


Section 5.24 Houseboat.  The boat owned by IWC Services, as successor by merger
to HWC, registered under Louisiana Registration Number LA-7368-FJ (the
"Houseboat"), has not constituted or qualified as a "vessel" under the United
States Ship Mortgage Act. Further, the Houseboat has not been subject to the
jurisdiction of the United States Surface Transportation Board. No filing other
than the filing of Lender's financing statement against IWC Services with the
Secretary of State of the State of Texas is necessary for Lender have a valid
and perfected security interest in the Houseboat.


4.    Amendment to Article VI of the Credit Agreement.  As of the Effective
Date, Section 6.30 shall be added to the end of Article VI of the Credit
Agreement to read as follows:


Section 6.30 Houseboat. BNC and Borrower may not, and will not permit any of the
Credit Parties to, cause the Houseboat to constitute or qualify as a "vessel"
under the United States Ship Mortgage Act or to become subject to the
jurisdiction of the United States Surface Transportation Board.


5.    Amendment to Post-Closing Agreement.  As of the Effective Date, the table
on Exhibit A to the Post-Closing Agreement shall be amended and restated, in its
entirety, as follows:


Requirement
Delivery Date
Deliver to Lender evidence of the satisfaction, and release of all presently
effective judgments and Liens encumbering BNC's and its Domestic Subsidiary's
assets (other than those Liens in favor of Lender) and deliver to Lender new
judgment and lien search reports from the appropriate jurisdictions for BNC and
each of its Domestic Subsidiaries reflecting the satisfaction and release of
those judgments and Liens.
 
May 31, 2006
Deliver to Lender an access and lien waiver agreement from the lessor of the
mobile trailers located at BNC's Houston, Texas headquarters whereby the lessor
agrees to waive all liens against the contents of the trailers and permit Lender
to retrieve the contents following the repossession of the trailers or the
termination of the applicable rental agreement.
 
May 18, 2006

 
-2-

--------------------------------------------------------------------------------




Deliver to Lender (i) an original of the certificate evidencing 65.1% of all
issued and outstanding Equity Interests in HWC Limited C.A. and reflecting HWC
Limited as the owner of such Equity Interests along with the appropriate
transfer powers duly executed in blank and (ii) transfer powers duly executed in
blank in connection with the pledge of 65% of all issued and outstanding Equity
Interests in Boots & Coots Services de Mexico S. de R.L. de C.V. by Boots &
Coots Services, Inc. and IWC Services, LLC, the two owners of such Equity
Interests.
 
May 18, 2006



6.    No Other Changes.  Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect.


7.    Conditions Precedent.  This Amendment shall be effective when Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to Lender in its sole discretion (the date
on which these conditions are satisfied shall be the "Effective Date"):


(a)    Originals of the Acknowledgment and Agreement of Guarantors and the
Acknowledgment and Agreement of Subordinated Creditor set forth at the end of
this Amendment, duly executed by each Guarantor and the Subordinated Creditor.


(b)    Such other matters as Lender may require in its Permitted Discretion.


8.    Representations and Warranties.  Borrower hereby represents and warrants
to Lender as follows:


(a)    Borrower and each Guarantor have all requisite power and authority to
execute this Amendment and the Acknowledgement and Agreement of Guarantors, as
applicable and to perform all of their obligations under this Amendment and the
Acknowledgement and Agreement of Guarantors, and this Amendment and the
Acknowledgement and Agreement of Guarantors have been duly executed and
delivered by Borrower and the Guarantors, as applicable, and constitute the
legal, valid and binding obligations of such parties, enforceable in accordance
with their respective terms.


(b)    The execution, delivery and performance by Borrower and Guarantors of
this Amendment and the Acknowledgement and Agreement of Guarantors have been
duly authorized by all necessary action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Borrower or any Guarantor,
or any governing document of Borrower or any Guarantor, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which Borrower or any
Guarantor is a party or by which it or its properties may be bound or affected.

-3-

--------------------------------------------------------------------------------



(c)    The Intellectual Property Rights to be transferred pursuant to me HWCES
Assignment are not necessary for the conduct of Borrower's or any other Credit
Party's business operations, and no Material Adverse Effect will occur after
giving effect to the HWCES Assignment.


(d)    All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such, date, except to the extent that such representations and warranties
relate solely to an earlier date.


9.    References.  All references in the Credit Agreement to "this Agreement"
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the Security Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.


10.     No Other Waiver.  Except as set forth in Section 1 hereof, the execution
of this Amendment and acceptance of any documents related hereto shall not be
deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or breach, default or event of default under any Security Document or
other document held by Lender, whether or not known to Lender and whether or not
existing on the date of this Amendment.


11.    Release.  BORROWER, AND EACH GUARANTOR BY SIGNING THE ACKNOWLEDGMENT AND
AGREEMENT OF GUARANTORS SET FORTH BELOW, EACH HEREBY ABSOLUTELY AND
UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES LENDER, AND ANY AND ALL
PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER
WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, ATTORNEYS, AGENTS AND
EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF
ACTION OF ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR
UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH
BORROWER OR SUCH GUARANTOR HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST
ANY SUCH PERSON FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING
WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE EFFECTIVE
DATE, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED
OR KNOWN OR UNKNOWN, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS, DEMANDS OR
CAUSES OF ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE OR STRICT LIABLITY
OF LENDER OR ANY OTHER RELEASED PARTY.

-4-

--------------------------------------------------------------------------------



12.     Severability.  If any term or provision of this Amendment is adjudicated
to be invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment which shall be given effect so
far as possible.


13.     Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns,
except that Borrower shall not have the right to assign any rights thereunder or
any interest therein without Lender's prior written consent.


15.     Costs and Expenses.  Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse Lender on demand for all costs and expenses
incurred by Lender in connection with the Loan Documents, including without
limitation all reasonable fees and disbursements of legal counsel. Without
limiting the generality of the foregoing, Borrower specifically agrees to pay
all fees and disbursements of counsel to Lender for the services performed by
such counsel in connection with the preparation of this Amendment and the
documents and instruments incidental hereto. Borrower hereby agrees that Lender
may, at any time or from time to time in its sole discretion and without further
authorization by Borrower, make a loan to Borrower under the Credit Agreement,
or apply the proceeds of any loan, for the purpose of paying any such fees,
disbursements, costs and expenses.


16.     Miscellaneous.  This Amendment, the Acknowledgment and Agreement of
Guarantors and the Acknowledgment and Agreement of Subordinated Creditor (i) may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument and (ii) AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES, AND THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Capitalized terms used in this Amendment and the Acknowledgments attached hereto
have the meanings given to them in the Credit Agreement unless otherwise
specified. This Amendment shall be governed and construed in accordance with the
laws of the State of Texas.


[SIGNATURE PAGE FOLLOWS]
 
-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above to be effective as of the Effective
Date.
 


IWC SERVICES, LLC, a Texas limited liability company 
       
By:
/s/ Dewitt Edwards  
Name: Dewitt Edwards
 
Title: Vice President
             
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
acting through its Wells Fargo Business Credit operating division 
     
By: 
/s/ Mark L Odle  
Name: Mark L. Odle 
 
Title: Vice President 
 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above to be effective as of the Effective
Date.
 


IWC SERVICES, LLC, a Texas limited liability company
       
By:
/s/ Jerry Winchester   
Name: Jerry Winchester 
 
Title: President and CEO 
             
WELLS FARGO BANK, NATIONAL ASSOCIATION
acting through its Wells Fargo Business Credit operating division 
       
By: 
/s/ Mark L. Odle  
Name: Mark L. Odle 
 
Title: Vice President 
 


--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS


Each undersigned, each a guarantor of the indebtedness and other obligations of
Borrower to Lender pursuant to a separate Guaranty each dated as of March 3,
2006 (each a "Guaranty"), hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms (including without limitation the release
set forth in Section 8 of the Amendment) and execution thereof; (iii) reaffirms
its obligations to Lender pursuant to the terms of its Guaranty; and (iv)
acknowledges that Lender may amend, restate, extend, renew or otherwise modify
the Credit Agreement and any indebtedness or agreement of Borrower, or enter
into any agreement or extend additional or other credit accommodations, without
notifying or obtaining the consent of the undersigned and without impairing the
liability of the undersigned under its Guaranty for all of Borrower's present
and future indebtedness and otter obligations to Lender.


BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC.
BOOTS & COOTS SERVICES, INC.
BOOTS & COOTS SPECIAL SERVICES, INC.
ELMAGCO, INC.
HELL FIGHTERS, INC.
HWC LIMITED
IWC ENGINEERING, INC.




By:
 
/s/Dewitt Edwards
   
Name:
Dewitt Edwards
   
Title:
Senior Vice President and Chief Financial Officer of Boots & Coots and Boots &
Coots International Well Control, Inc. Vice President of each other entity above
   

 

--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS


The undersigned, a subordinated creditor of BNC pursuant to each Senior
Subordinated Promissory Note, hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms and execution thereof; (iii) reaffirms the
terms of each Senior Subordinated Promissory Note; and (iv) acknowledges that
Lender may amend, restate, extend, renew or otherwise modify the Loan Documents
and any indebtedness or agreement of Borrower or enter into any agreement or
extend additional or other credit accommodations (in each case subject to any
limitations set forth in the respective Senior Subordinated Promissory Note),
without notifying or obtaining the consent of the undersigned except as may be
expressly required under the terms of each Senior Subordinated Promissory Note.


OIL STATES ENERGY SERVICES, INC.
 
(formerly known as HWC Energy Services, Inc.)
                   
By:
   /s/ Larry B. Wolod  
Name:
Larry B. Wolod
 
Title: 
Vice President and Assistant Secretary
 

 

--------------------------------------------------------------------------------



Exhibit: A to First Amendment to Credit and Security Agreement


ASSIGNMENT


WHEREAS, HWCES International, a Cayman Islands corporation (hereinafter
"ASSIGNOR"), is the owner of the right, title and interest in certain United
States patents (hereinafter "Patents") and is the owner of the right, title and
interest in certain Canadian patent applications (hereinafter "Applications"),
which Patents and Applications are listed in Schedule A attached hereto;


WHEREAS, Oil States Energy Services, Inc., a Delaware corporation formerly known
as HWC Energy Services, Inc., having a business address of c/o Oil States
International, Inc, Three Allen Center, 333 Clay Street, Suite 4620, Houston,
Texas 77002 (hereinafter "ASSIGNEE"), and ASSIGNOR previously entered into that
certain Assignment dated as of February 28, 2006 (the "Initial Assignment"),
pursuant to which ASSIGNOR assigned to ASSIGNEE the entire right, title and
interest in and to certain United States and Canadian patents and patent
applications listed in a schedule thereto;


WHEREAS, ASSIGNOR and ASSIGNEE intended for the Patents and the Applications to
have been assigned from ASSIGNOR to ASSIGNEE pursuant to the terms of the
Initial Assignment;


WHEREAS, the Patents and the Applications were inadvertently excluded from the
schedule of assigned patents and patent applications attached to the Initial
Assignment;


WHEREAS, ASSIGNOR and ASSIGNEE now desire to evidence their agreement that all
right, title and interest in and to the Patents and Applications, and in and to
the inventions disclosed therein (the "Inventions"), be assigned to ASSIGNEE;


NOW, THEREFORE, for and in consideration of One Dollar ($1.00) each and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by ASSIGNOR and ASSIGNEE, effective as of the 28th day of
February, 2006, ASSIGNOR has assigned, sold, transferred and set over and by
these presents does assign, sell transfer and set over unto said ASSIGNEE the
entire right, title and interest in and to (a) said Inventions and worldwide
rights therein; (b) said Applications, including all divisions, continuations
and substitutions thereof; and (c) all Patents, including United States and
Canadian patents which shall have issued on said Inventions, including all
reissues, renewals and extensions thereof, for the United States, its
territories and possessions and all foreign countries, including the right to
file corresponding applications for Letters Patent on said Inventions in any and
all foreign countries, and to claim priority under any and all treaties and
conventions to which the United States of America and Canada are signatories
including the Paris Convention for the Protection of Industrial Property for
such corresponding applications, or any division, continuation or substitution
thereof, the same to be held and enjoyed by said ASSIGNEE, its assigns and
successors, as fully and entirely as the same would have been held and enjoyed
by ASSIGNOR, had this assignment not been made.


ASSIGNOR hereby authorizes and requests that all Letters Patent based on said
Applications and each division, continuation, substitution, reissue, renewal and
extension thereof be issued to said ASSIGNEE, its successors and assigns.


--------------------------------------------------------------------------------



The terms and conditions of this Assignment shall inure to the benefit of
ASSIGNEE, its successors, assigns and other legal representatives, and shall be
binding upon ASSIGNOR, its successor, assigns and other legal representatives.
 
[Signature page follows]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Assignment has been duly executed on the date as
indicated below.





 
ASSIGNOR:
       
HWCES INTERNATIONAL 
             
By: 
/s/ Don B. Cobb  
Name: 
Don B. Cobb  
Title: 
President        
Date: 
June 27th, 2006 

 
STATE OF TEXAS 
§ 

 
§ 

COUNTY OF HARRIS
§



On the above date, the above named person acting in the capacity of President of
HWCES International, appeared before me, and known by me to be the same person
described in and who executed the foregoing instrument, and acknowledged that he
executed the same, of his own free will and with the authority and for the
purposes set forth.
 

  /s/ Stefanie B. Ford    
Notary Public in and for 
   
THE STATE OF TEXAS 
           
ASSIGNEE: 
           
OIL STATES ENERGY SERVICES, INC. 
   
By: 
/s/ Larry B. Wolod    
Name: 
Larry B. Wolod 
   
Title: 
Vice President and Assistant Secretary 
   
Date: 
May 12, 2006
  

 
STATE OF TEXAS 
§ 

   
§

COUNTY OF HARRIS 
§

 
On the above date, the above named person acting in the capacity of Vice
President and Assistant Secretary of Oil States Energy Services, Inc.,
personally appeared before me, and known by me to be the same person described
in and who executed the foregoing instrument, and acknowledged that he executed
the same, of his own free will and with the authority and for the purposes set
forth.




  /s/ Linda Deleon  
Notary Public in and for 
 
THE STATE OF TEXAS 

 

--------------------------------------------------------------------------------



SCHEDULE A


CANADIAN PATENT APPLICATIONS
 
Application No. 
Filing Date
Title 
2,512,128 
July 14, 2005 
High Pressure Threaded Union With Metal-To-Metal Seal, And Metal Ring Gasket For
Same 
2,512,263 
July 15, 2005 
Cup Tool For A High Pressure Mandrel And Method Of Using Same 
2,512,264 
July 15, 2005 
Slip Spool Assembly And Method Of Using Same 

 
U.S. PATENTS


Patent No. 
Issue Date 
Title 
5,012,865 
May 7, 1991 
Annular and Concentric Flow Wellhead Isolation Tool 
5,261,487 
November 16, 1993 
Packoff Nipple 
5,285,852 
February 15, 1994 
Wellhead Isolation Tool and Method of Use Thereof 
5,396,956 
March 14, 1995 
Wellhead Isolation Tool Sealing Nipple Testing Apparatus And Method of Pressure
Testing Isolation Tool Sealing Nipple Seals When in Position On A Well 

 
 

--------------------------------------------------------------------------------